STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                    UNPUBLISHED
                                                                    June 9, 2015
               Plaintiff-Appellee,

v                                                                   No. 321037
                                                                    Montcalm Circuit Court
JIM EDD BROWN,                                                      LC No. 2013-017855-FH

               Defendant-Appellant.


Before: HOEKSTRA, P.J., and O’CONNELL and MURRAY, JJ.

PER CURIAM.

       Defendant, Jim Edd Brown, appeals as of right his sentences for two counts of resisting
or obstructing a police officer, MCL 750.81d(1), and one count of domestic assault, MCL
750.81(2). As part of his sentence, the trial court assessed defendant $800 in general court costs.
We affirm.

        “[C]ourts may impose costs in criminal cases only where such costs are authorized by
statute.” People v Cunningham, 496 Mich. 145, 149; 852 NW2d 118 (2014) (quotation marks
and citation omitted). It is undisputed in this case that neither MCL 750.81d(1) nor MCL
750.81(2) independently authorizes court costs. Thus, the trial court’s imposition of costs was
invalid under Cunningham.

      However, on October 17, 2014, after the Michigan Supreme Court’s decision in
Cunningham, the Legislature passed MCL 796.1k. 2014 PA 352. As applicable to defendant,
MCL 769.1k(1)(b)(iii) states:

       (1) If a defendant enters a plea of guilty or nolo contendere or if the court
       determines after a hearing or trial that the defendant is guilty, both of the
       following apply at the time of the sentencing or at the time entry of judgment of
       guilty is deferred pursuant to statute or sentencing is delayed pursuant to statute:

                                              ***

       (b) The court may impose any or all of the following:

                                              ***


                                                -1-
       (iii) Until 36 months after the date the amendatory act that added subsection (7) is
       enacted into law, any cost reasonably related to the actual costs incurred by the
       trial court without separately calculating those costs involved in the particular
       case . . . .

        This statute applies to all costs imposed before June 18, 2014, and “provides for an award
of certain costs that are not independently authorized by the statute for the sentencing offense . . .
.” People v Konopka, ___ Mich App ___; ___ NW2d ___ (2015); slip op at 6. In this case, the
trial court imposed defendant’s costs on February 20, 2014, and it is within the time period
contemplated by MCL 769.1k(1)(b)(iii). Therefore, we conclude that the trial court did not
plainly err by authorizing these costs. And, unlike in Konopka, defendant does not specifically
challenge the lack of reasoning for the costs imposed. See id. at ___; slip op at 8. We conclude
that reversal is not warranted.

       Affirmed.

                                                              /s/ Joel P. Hoekstra
                                                              /s/ Peter D. O’Connell
                                                              /s/ Christopher M. Murray




                                                 -2-